Citation Nr: 1819822	
Decision Date: 04/03/18    Archive Date: 04/12/18

DOCKET NO.  13-34 259	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in St. Paul, Minnesota

THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to accrued benefits.

3.  Entitlement to dependency indemnity compensation (DIC) pursuant to 38 U.S.C. § 1318.

4.  Entitlement to death pension benefits.


ATTORNEY FOR THE BOARD

T. Minot, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from April 1967 to April 1969.  Unfortunately, he died in June 2012.  The appellant is his surviving spouse.

Prior to discussing the appeal at hand, the Board would be remiss if it did not recognize the Veteran's outstanding service.  The Veteran was clearly a credit to the Army and to his family, and his service to his country is greatly appreciated.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

In September 2017, the Board remanded the appeal in order to schedule the appellant for a Board hearing.  Such a hearing was scheduled in January 2018; however, the appellant failed to appear at the hearing, and has not provided good cause for her absence.  The hearing request is considered withdrawn.  See 38 C.F.R. § 20.704(d) (2017).

As discussed in greater detail below, the issue of entitlement to an increased rating for posttraumatic stress disorder (PTSD) was raised by the record in a February 2006 Statement in Support of Claim, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2017). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Although additional delay is regrettable, the Board finds that a remand is required prior to final adjudication, as VA has not satisfied its duty to assist the appellant regarding her claims.  38 C.F.R. § 19.9.

Accrued Benefits and Substitution

In February 2006, the Veteran submitted a claim seeking an increased disability rating for his service-connected PTSD.  However, this claim was never adjudicated, and the Veteran died in June 2012.  In July 2012, within one year of the Veteran's death, the appellant submitted a formal application for DIC, and in a December 2012 statement she specified that she was claiming entitlement to "DIC, widow's pension, and accrued benefits."  See 38 U.S.C. § 5121(c) (a claim for accrued benefits requires that the application be filed within one year after the date of death).  Her claims were denied in a July 2013 rating decision.  Thereafter, in an October 2013 Statement of the Case, the RO explained that accrued benefits were not warranted as there were no pending claims of record at the time of the Veteran's death.  However, as noted above, the Veteran did have a pending claim for an increased rating for his PTSD which was never adjudicated.  See 38 C.F.R. § 3.160(c) (defining "pending claim" as an application that has not been finally adjudicated); Jones v. West, 136 F.3d 1296 (Fed. Cir. 1998); Zevalkink v. Brown, 6 Vet. App. 483 (1994), aff'd 102 F.3d 1236 (Fed. Cir. 1996).  On remand, this claim must be adjudicated prior to any further action in this case.

The Board further notes that, in Reliford v. McDonald, 27 Vet. App. 297 (2015), the Court of Appeals for Veterans Claims acknowledged VA Fast Letter 10-30 (Aug. 10, 2010), recognizing that it is VA policy to accept a formal application for DIC as both a claim for accrued benefits and a substitution request.  See also 38 C.F.R. § 3.1010(c)(2) (2017) (holding that, in lieu of a specific request to substitute, a claim for accrued benefits, survivor's pension, or DIC is deemed to include a request to substitute if a claim for monetary benefits was pending when the claimant died).  The regulation is also clear that it is the responsibility of the RO, and not the Board, to determine whether a particular claimant is eligible for substitution.  38 C.F.R. § 3.1010(e) (holding that "the agency of original jurisdiction will decide in the first instance all requests to substitute, including any request to substitute in an appeal pending before the Board of Veterans' Appeals")  Here, there is no indication that the AOJ has adjudicated the substitution issue.  Thus, on remand, the RO should consider whether the appellant should be substituted based on the above information.

Service Connection for Cause of Death

The Veteran's death certificate lists a primary cause of death as "pancreatic cancer stage IV metastatic to liver."  The appellant contends that the Veteran developed this disease as a result of his exposure to herbicides while serving in Vietnam.  See Statement in Support of Claim (February 2013).  The appellant has also asserted that the Veteran's diabetes mellitus type II was causally related to his death.  See Statement in Support of Claim (February 2014); CAPRI Records - "Problem List" (June 2012) (noting a diagnosis of "Secondary Diabetes Mellitus with other specified Manifestations, not Stated").  The Board notes that although the Veteran was not service-connected for diabetes mellitus during his lifetime, this disease has been presumptively linked to Vietnam service.  See 38 U.S.C. § 1116; 38 C.F.R. §§ 3.307(a)(6)(iii), 3.309(e), 3.313, 3.318.  In light of the above, the Board finds that a medical opinion should be afforded regarding the Veteran's cause of death.  See 38 U.S.C. § 5103A; Wood v. Peake, 520 F.3d 1345, 1348 (Fed. Cir. 2008) (noting that VA is obligated to obtain a medical opinion when there is a reasonable possibility that such would aid in substantiating the claim).




Death Pension and DIC Pursuant to 38 U.S.C. § 1318

The appellant also seeks entitlement to death pension benefits, as well as DIC pursuant to 38 U.S.C. § 1318.  Because these issues are inextricably intertwined with the claims addressed above, they must be remanded as well.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Inform the appellant of her ability to substitute for the Veteran.  Then, adjudicate whether the appellant is eligible for substitution.

2.  Adjudicate the claim for an increased rating for PTSD, for accrued benefits and/or substitution purposes.  See Statement in Support of Claim (February 2006) (in which the Veteran "request[s] for an increase for my condition of PTSD").

3.  After directives (1) and (2) have been accomplished, forward the claims file to a VA examiner for an opinion regarding the Veteran's cause of death (identified in his death certificate as pancreatic cancer stage IV metastatic to liver).  The examiner should review the claims file and consider all pertinent evidence of record.

The examiner should specifically discuss whether the Veteran's diagnosed diabetes mellitus type II caused or contributed to his death.  The examiner should also discuss whether the Veteran's pancreatic cancer developed as a result of his exposure to herbicides while serving in Vietnam.

4.  After completing all indicated development, readjudicate the claims on appeal, to include entitlement to death pension benefits and DIC pursuant to 38 U.S.C. § 1318, in light of all the evidence of record.  If any benefit sought on appeal remains denied, the appellant should be furnished a Supplemental Statement of the Case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).





_________________________________________________
YVETTE R. WHITE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

